PER CURIAM.
The appellant was convicted by verdict of a jury of buying, receiving or aiding in the concealment of stolen property (34,000 pounds of beef). Upon consideration of the contentions presented on appeal by the defendant, in the light of the record, briefs and arguments, we find no reversible error has been shown. The refusal to suppress evidence obtained upon the search was proper, based on evidence submitted at the hearing thereon. Carter *205v. State, Fla.App.1967, 199 So.2d 324, 334; Brown v. State, Fla.App.1970, 230 So.2d 177. Appellant’s contention of insufficiency of the evidence is found to be without merit.
The judgment is affirmed.